

116 S3859 IS: Paycheck Protection Program Timeframe Modification and Extension Act
U.S. Senate
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3859IN THE SENATE OF THE UNITED STATESJune 1, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo extend the covered period for the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the Paycheck Protection Program Timeframe Modification and Extension Act or the PPP TIME Act.2.Amendments to the paycheck protection program and loan forgiveness(a)Extension of covered period for paycheck protection programSection 7(a)(36)(A)(iii) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(iii)) is amended by striking June 30, 2020 and inserting August 15, 2020.(b)Loan forgivenessSection 1106 of the CARES Act (Public Law 116–136) is amended—(1)in subsection (a)(3), by striking the 8-week period and inserting any 8-week period, as selected by an eligible recipient, occurring during the 24-week period; and(2)in subsection (d)—(A)in paragraph (5)(B), by striking June 30, 2020 each place that term appears and inserting August 15, 2020; (B)by redesignating paragraph (6) as paragraph (7); and(C)by inserting after paragraph (5) the following:(6)Amount of payroll costsFor purposes of determining eligibility for and the amount of loan forgiveness under this section, the Administrator may not require an eligible recipient to use more than 50 percent of the proceeds of a covered loan for payroll costs..(c)ApplicationThe amendments made by this section shall apply to loans made under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act. 3.Delay of payment of employer payroll taxes(a)In generalSection 2302(a) of the CARES Act (Public Law 116–136) is amended by striking paragraph (3).(b)Effective dateThe amendment made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) or section 1109 of the CARES Act (Public Law 116–136).